ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucian Wayne Beavers on 08/10/2022.

Claims 17 and 30 have been cancelled.
Claims 16, 18, 20-24 and 29 have been amended to:

16.	(Currently Amended) A construction machine, comprising:
	a machine frame;
	a plurality of ground engaging units for supporting the machine frame from a ground surface;
	a cooling system including a fan;
	a plurality of lifting columns supporting the machine frame from the plurality of ground engaging units for adjusting a height of the machine frame relative to the ground surface, each of the lifting columns including a hydraulic piston and cylinder unit;
	at least a first hydraulic system and a second hydraulic system, each of the hydraulic systems including:
		at least one hydraulic component;
	at least one hydraulic pump for conveying hydraulic fluid for the at least one hydraulic component; and
at least one hydraulic line for supplying the hydraulic fluid to the at least one hydraulic component;
	at least one internal combustion engine supported from the machine frame;
	a power transmission configured to transfer at least a part of a drive power from the at least one internal combustion engine to the at least one hydraulic pump of the first hydraulic system and the at least one hydraulic pump of the second hydraulic system;
	wherein the at least one hydraulic component of the first hydraulic system includes a hydraulic motor configured to drive the fan;
	wherein the at least one hydraulic component of the second hydraulic system includes the hydraulic piston and cylinder units of the lifting columns; 
	a first hydraulic control valve operably associated with the first and second hydraulic systems, the first hydraulic control valve being configured such that at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system can be supplied to the second hydraulic system, such that the hydraulic piston and cylinder units of the lifting columns are operated with the ; and
	a second hydraulic control valve configured to reduce or interrupt a volume flow of the hydraulic fluid supplied to the at least one hydraulic component of the first hydraulic system, wherein the second hydraulic control valve interacts with the first hydraulic control valve such that when the volume flow of the hydraulic fluid which is supplied to the at least one hydraulic component of the first hydraulic system is reduced or interrupted, the first hydraulic control valve is actuated such that a volume flow of the hydraulic fluid which is not supplied to the at least one hydraulic component of the first hydraulic system is supplied to the at least one hydraulic component of the second hydraulic system.

18.	(Currently Amended) The construction machine of claim 16 
	a tank containing 
	wherein the first hydraulic control valve includes an inlet, , and a second outlet;
	wherein the at least one hydraulic pump of the first hydraulic system includes a suction connection and a pressure connection;
	a suction line connecting the tank to the suction connection;
	wherein the at least one hydraulic line of the first hydraulic system includes a pressure line including a first line portion connecting the pressure connection to the inlet of the first hydraulic control valve, a second line portion connecting the first outlet of the first hydraulic control valve to the second hydraulic control valve, and a third line portion connecting the second hydraulic control valve to the at least one hydraulic component of the first hydraulic system; and
	a connecting line connecting the second outlet of the first hydraulic control valve to the second hydraulic system.

20.	(Currently Amended) The construction machine of claim 18, wherein:
	the first hydraulic control valve is a proportional directional valve configured to be controlled by hydraulic fluid, including 
	the proportional directional valve further comprising:
	a first control line connecting the first control connection to the second line portion downstream of the first hydraulic control valve and upstream of the second hydraulic control valve; and
	a second control line connecting the second control connection to the third line portion downstream of the second hydraulic control valve.

21.	(Currently Amended) The construction machine of claim 16 
	the second hydraulic control valve is an electromagnetically controlled proportional valve or an electromagnetically controlled shut-off valve.

22.	(Currently Amended) The construction machine of claim 16 
	a controller configured to provide a boost operating mode wherein the second hydraulic control valve is actuated such that the volume flow of the hydraulic fluid supplied to the at least one hydraulic component of the first hydraulic system is reduced or interrupted.

23.	(Currently Amended) The construction machine of claim 22, wherein:
	the controller is configured such that the boost operating mode is automatically switched on when the at least one hydraulic component of the second hydraulic system is operated.

24.	(Currently Amended) The construction machine of claim 22, further comprising:
	an operating element actuatable by a human operator of the construction machine to switch on the boost operating mode,
	wherein the controller is configured such that the boost operating mode is switched on when the operating element is actuated.

29.	(Currently Amended) A method of controlling a construction machine, the construction machine including:
	a machine frame;
	a plurality of ground engaging units for supporting the machine frame from a ground surface;
	at least a first hydraulic system and a second hydraulic system, each of the hydraulic systems including:
		at least one hydraulic component;
	at least one hydraulic pump for conveying hydraulic fluid for the at least one hydraulic component; and
	at least one hydraulic line for supplying the hydraulic fluid to the at least one hydraulic component;
at least one internal combustion engine supported from the machine frame; 
a power transmission configured to transfer at least a part of a drive power from the at least one internal combustion engine to the at least one hydraulic pump of the first hydraulic system and the at least one hydraulic pump of the second hydraulic system;
a plurality of lifting columns supporting the machine frame from the plurality of ground engaging units for adjusting a height of the machine frame relative to the ground surface, each of the lifting columns including a hydraulic piston and cylinder unit; and
a cooling system including a fan, the fan being driven by a hydraulic motor;
wherein the at least one hydraulic component of the first hydraulic system includes the hydraulic motor driving the fan; 
wherein the at least one hydraulic component of the second hydraulic system includes the hydraulic piston and cylinder units of the lifting columns;
a first hydraulic control valve operably associated with the first and second hydraulic systems; and
a second hydraulic control valve configured to reduce or interrupt a volume flow of the hydraulic fluid supplied to the at least one hydraulic component of the first hydraulic system;
wherein the method comprises 
providing a boost operating mode with a controller configured such that:
at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system is supplied to the second hydraulic system; and
the hydraulic piston and cylinder units of the lifting columns are operated with the ;
wherein when the volume flow of the hydraulic fluid supplied to the at least one hydraulic component of the first hydraulic system is reduced or interrupted, a volume flow of the hydraulic fluid from the at least one hydraulic pump of the first hydraulic system which is not supplied to the at least one hydraulic component of the first hydraulic system is supplied to the at least one hydraulic component of the second hydraulic system via the first hydraulic control valve.

Reasons for Allowance
Claims 16, 18-24 and 29 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the particular construction machine configuration and hydraulic system arrangement in combination with the other claim limitations.
The closest prior art of record concerning the particular construction machine configuration is that of US 20090108663 (Berning), such that Berning (Figure 1) teaches a road milling machine configured such that the internal combustion engine is supported by the machine frame (implicit), and such that the plurality of lift cylinders (12, 13) are configured to support the machine frame (4) from the plurality of ground engaging units.
However, Berning fails to disclose a fan/hydraulic motor as being part of the hydraulic system arrangement, and similarly, Berning fails to teach corresponding first and second hydraulic control valves that are configured to interact with one another and with respect to both a fan/hydraulic motor and the plurality of lift cylinders. 
The closest prior art of record concerning the hydraulic system arrangement is that of US 20110011076 A1 (Tanaka), such that Tanaka (Figures 1, 7) teaches a comparable arrangement via which a first hydraulic switching valve (6) is configured to facilitate hydraulic fluid flow supplied the first hydraulic component/fan motor (52) to instead be supplied to the hydraulic system that includes piston and cylinder unit (42) to adjust the height of the machine frame portion (41). Tanaka further provides that the hydraulic system arrangement is applicable to other types of construction machines (see paragraph [0084]) [e.g., encompassing construction machines other than a dump truck, and/or machines that include a plurality of lift cylinders for adjusting the height of different machine frame portions of the construction machine(s)]; [e.g., encompassing construction machines such as that of the road milling machine per US 20090108663 A1 (Berning), which includes a plurality of lift cylinders that support the machine frame from the plurality of ground engaging units].
However, Tanaka still fails to teach or reasonably suggest the configuration concerning the first and second hydraulic control valves as arranged with respect to the hydraulic motor and the hydraulic piston and cylinder units of the lifting columns [e.g., the configuration per Tanaka does not have a corresponding second hydraulic control valve that enables the functionality claimed].
The closest prior art of record concerning the configuration of the first and second hydraulic control valves is that of US 20110289908 (Johnson), such that the hydraulic system arrangement per Johnson (Figures 2-4) includes a flow-sharing valve arrangement (83) that includes multiple hydraulic control valves, wherein a first hydraulic control valve (104) of the multiple hydraulic control valves enables hydraulic flow from one hydraulic system to be supplied to another hydraulic system, said first hydraulic control valve including pilot lines (106, 110) that enable the respective hydraulic control valves to interact with one another.
However, Johnson fails to teach a hydraulic motor and fan configured with respect to the hydraulic piston and cylinder units of the lifting columns, and similarly, Johnson fails to teach corresponding first and second hydraulic control valves that are configured to interact with one another with respect to both a fan/hydraulic motor and the plurality of lift cylinders.
In view of the closest prior art teachings, there is no reasonable way to combine the aforementioned prior art inventions without extensively modifying the respective construction machines and/or hydraulic system arrangements of the construction machines, and furthermore, such modifications would go against the principle(s) of operation of the prior art inventions [e.g., one would have to implement an additional hydraulic system (or load, circuit, etc.) including a fan/hydraulic motor into an existing system, and/or implement an additional hydraulic control valve into an existing system and such that an existing hydraulic control valve is reconfigured so as to interact with the additional hydraulic control valve in order to achieve the construction machine/method of controlling the construction machine per the respective independent claims].
As such, the claimed invention(s) may be regarded as a novel and inventive construction machine/method of controlling a construction machine, such that said construction machine enables a distinct degree of control over the volume(s) of hydraulic fluid flow supplied to the respective first and second hydraulic systems/components claimed via the arrangement of the first and second hydraulic control valves and/or controller configured with the boost operating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747